Title: To George Washington from Christopher Greene, 18 November 1780
From: Greene, Christopher
To: Washington, George


                        
                            Newport 18th Novr 1780
                        
                        By the Govrs Request I have made Application to Genl Rochambeau for his consent for discharging the Six
                            months Levies the last of this month. He has agreed to it. I hope it will meet your Excellency’s Approbation. It will
                            undoubtedly be a Small Saving to the public, and perhaps forward recruiting. I am with the Greatest Respect Your
                            Excellency’s Most Obt Servt
                        
                            C. Greene
                        
                    